Matter of Seneca Meadows, Inc. v Town of Seneca Falls (2021 NY Slip Op 06312)





Matter of Seneca Meadows, Inc. v Town of Seneca Falls


2021 NY Slip Op 06312


Decided on November 12, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 12, 2021

PRESENT: WHALEN, P.J., CENTRA, NEMOYER, TROUTMAN, AND WINSLOW, JJ. (Filed Nov. 12, 2021.) 


MOTION NO. (507/21) CA 20-01397.

[*1]IN THE MATTER OF THE APPLICATION OF SENECA MEADOWS, INC., PETITIONER-PLAINTIFF-APPELLANT, 
vTOWN OF SENECA FALLS AND TOWN OF SENECA FALLS TOWN BOARD, RESPONDENTS-DEFENDANTS-RESPONDENTS. CONCERNED CITIZENS OF SENECA COUNTY, INC. AND DIXIE D. LEMMON, INTERVENORS-RESPONDENTS.

MEMORANDUM AND ORDER
Motions for leave to appeal to the Court of Appeals denied.